DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant’s amendment, filed on 16 February 2022.  The changes and remarks disclosed therein have been considered.
	Claims 1-20 are pending in the application.  Claims 1, 8 and 15 are currently amended.  Claims 1, 8 and 15 are independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (US 2018/0114900) in view of Jo (US 9,768,234).
Re: independent claims 1, 8 and 15, Kamata discloses in fig. 3 memory cell array comprising a plurality of word lines; a plurality of bit lines; and a plurality of memory cells coupled at intersections of the plurality of word lines and the plurality of bit lines, the memory cells and a method, comprising: forming a storage component that includes a chalcogenide stack (20) that includes a plurality of layers of material (21-23); and forming a selector (30) component that includes a Schottky diode [0033].

Jo discloses in fig. 4 a selector component (420) laterally surrounds a storage component/memory component (416).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the storage component and selector component of Kamata in a 3D memory array including a selector component laterally surrounding the storage component as is common and well known in the art of 3D memory arrays for the purpose of providing a high density memory architecture having relatively low fabrication cost (Jo, col 8 ll. 32-43). 
Re: claims 2, 9 and 16, Kamata in view of Jo discloses in fig. 3 of Kamata the memory of claims 1, 8 and 15, wherein the chalcogenide stack includes a superlattice structure (20).
Re: claims 3, 10 and 17, Kamata in view of Jo discloses in fig. 4 of Jo the memory of claims 1, 8 and 15, further comprising a first electrode (422) surrounding the selector component (420).
Re: claims 4, 11 and 18, Kamata in view of Jo discloses in fig. 4 of Jo the memory cell of claims 1, 8 and 15, further comprising a second electrode (418) surrounded by the selector component (420).
Re: claims 5, 12 and 19, Kamata in view of Jo further discloses the memory cell of claims 4, 11 and 18, wherein the second electrode (Jo, 418 in fig. 4) surrounds a storage component (416).
Re: claims 6, 13 and 20, Kamata in view of Jo discloses in fig. 4 of Jo the memory cell of claims 1, 8 and 15, wherein the storage component (416) surrounds a bit line conductor (414).


Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamata (US 2018/0114900) in view of Jo (US 9,768,234) as applied to claims 1 and 8 above and further in view of Kiyotoshi (US 8,178,875).
Re: claims 7 and 14, Kamata in view of Jo discloses the memory cell of claims 1 and 8, wherein the Schottky diode includes a metallic-IGZO Schottky interface ([0033]-[0034] of Kamata).
Kamata in view of Jo does not disclose expressly wherein the metallic material is Pd.
Kiyotoshi discloses a Schottky diode including a Pd-metal oxide interface (col 7 ll. 56 to col 8 ll. 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a Schottky diode with a Pd-IGZO Schottky interface in view of the teachings of Kiyotoshi for the purpose of forming a sufficient Schottky barrier at the interface (Kiyotoshi, col 7 ll. 56 to col 8 ll. 2).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON BERNSTEIN whose telephone number is (571)272-9011. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        03/11/2022